

115 SRES 711 ATS: Designating November 2018 as “National Runaway Prevention Month”.
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 711IN THE SENATE OF THE UNITED STATESNovember 29, 2018Ms. Duckworth (for herself, Mr. Hatch, Mr. Roberts, Mrs. Murray, Mr. Reed, and Mr. Leahy) submitted the following resolution; which was referred to the Committee on the JudiciaryDecember 11, 2018Committee discharged; considered and agreed toRESOLUTIONDesignating November 2018 as National Runaway Prevention Month.
	
 Whereas results from the Voices of Youth Count national survey, as published by Chapin Hall at the University of Chicago in Missed Opportunities: Youth Homelessness in America, indicates that an estimated 4,200,000 youth and young adults between 13 and 24 years of age experienced homelessness during a 12-month period ending in 2017, including—
 (1)an estimated 700,000 children between 13 and 17 years of age who experienced unaccompanied homelessness; and
 (2)an estimated 3,500,000 young adults between 18 and 24 years of age; Whereas the rates of youth experiencing homelessness are similar in rural and nonrural areas;
 Whereas runaway youth often have been expelled from their homes by their families, have experienced abuse and trauma, are involved in the foster care system, are too poor to secure their own basic needs, and may be ineligible or unable to access medical or mental health resources;
 Whereas runaway and homeless youth are at an increased risk for exploitation and becoming victims of sex and labor trafficking, and between 19 percent and 49 percent of young people who experience homelessness will become victims of trafficking;
 Whereas youth who run away from home or from foster care are more likely to be coerced into participating in criminal activity, joining a gang, or using illegal drugs, which lead to a higher likelihood of involvement in the criminal justice system;
 Whereas preventing youth from running away from home or from foster care and supporting youth in high-risk situations is a family, community, and national responsibility;
 Whereas the future well-being of the Nation is dependent on the value placed on youth and the opportunities provided for youth to acquire the knowledge, skills, and abilities necessary to help youth successfully develop into safe, healthy, and productive adults;
 Whereas effective programs supporting runaway youth and assisting youth and their families in providing safe and stable homes succeed because of partnerships created among families, youth-based advocacy organizations, community-based human service agencies, law enforcement, schools, faith-based organizations, and businesses; and
 Whereas the National Runaway Safeline and the National Network for Youth are leading the promotion of National Runaway Prevention Month in November 2018—
 (1)to raise awareness of the runaway and homeless youth crisis and the issues these young people face; and
 (2)to educate the public about solutions and the role they can play in ending youth homelessness: Now, therefore, be it
	
 That the Senate— (1)designates November 2018 as National Runaway Prevention Month; and
 (2)recognizes and supports the goals and ideals of National Runaway Prevention Month.